Citation Nr: 0945203	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  04-09 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to 
September 1965.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware, which denied the benefits sought on 
appeal.

The Veteran originally presented testimony before the Board 
in August 2006.  However, he was notified in October 2007, 
that a transcript of the recording was unable to be made.  
The Veteran was afforded the opportunity for a new hearing, 
which was held before the Board in June 2008.  A transcript 
of the video conference hearing has been obtained and 
associated with the claims folder. 

The matter was previously before the Board in July 2008, 
wherein the Board upheld the denial of the Veteran's claim of 
entitlement to service connection for bilateral pes planus.  
The Veteran appealed the continued denial of his claim to the 
United States Court of Appeals for Veteran's Claims (Court).  
The Court issued an Order in June 2009 vacating the July 2008 
Board decision and remanded the claim to the Board to carry 
out instructions set forth in the Joint Motion for Remand. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

As noted above, in a June 2009 Order, the Court vacated the 
July 2008 Board decision, which denied the claim for 
bilateral pes planus, and remanded the matter to the Board to 
comply with instructions set forth in the Joint Motion for 
Remand.  The Court found that the July 2005 VA examination 
contained an opinion that was insufficient for VA to render a 
decision on the matter on appeal.  Specifically, the  Court 
found that the July 2005 VA opinion was not clear as to 
whether pre-existing pes planus was aggravated by service or 
due to the Veteran's post-service employment with the postal 
service.  Hence, the Court ordered that a remand was 
warranted to secure an adequate examination report.  

The Veteran maintains that his pre-existing bilateral pes 
planus (which is not disputed) was aggravated by his period 
of military service beyond the natural progression of the 
disease.   The pertinent evidence shows that third degree, 
bilateral pes planus was noted on the Veteran's November 1961 
entrance examination.  During service he was treated for 
calluses, warts, and swelling of the left foot, which were 
variously treated with debridement and the application of 
salicylic acid.  The Veteran's feet were found to be normal 
on the August 1965 separation examination.  Post-service, the 
Veteran was treated for calluses, warts, and pain with 
extended standing or walking.  Slightly flat feet were noted 
upon VA examination in October 1974.  Pes planus was found 
during VA examination in December 1999.

In support of his claim, the Veteran submitted a March 1992 
entry from VLB, D.P.M., which indicated the diagnosis was 
congenital bilateral flat feet, provoked by constant 
standing.  He also submitted a statement dated in February 
2001 from MLC, D.P.M., wherein the doctor opined that pes 
valgo planus, plantar fasciitis, equinus and bunion 
deformities were present now and in the past when the Veteran 
was in service.  Dr. MLC further indicated that weight 
bearing and standing for long periods of time aggravated 
these conditions.

As noted above, the Veteran was afforded a VA examination in 
July 2005.  The examiner opined: 

Pes planus was present while [the 
Veteran] entered the service, the callus 
might have been aggravated by his service 
in the military, however the bulk of his 
symptoms appeared to related to his 
service while he was working for the post 
office.  They all started post 1974, ten 
years after the military.  If warts are 
present on his foot, they are caused by 
viruses and not related to pes planus, 
the callus of his foot, possibly 
exacerbated the pes planus, as I said 
that existed prior to service and appears 
his symptoms started ten years after he 
left the military, so my diagnosis of 
[the Veteran] is pes planus and history 
of warts or calluses on his feet.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§ 1111.  

Where a preexisting disease or injury is noted on the 
entrance examination, as in the instant case, section 1153 of 
the statute provides that "[a] preexisting injury or disease 
will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  

For veterans who served during a period of war or after 
December 31, 1946, clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service, and clear and unmistakable evidence includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  38 C.F.R. § 3.306(b).  

Concerning clear and unmistakable evidence that the disease 
or injury was not aggravated by service, the second step 
necessary to rebut the presumption of soundness, a lack of 
aggravation may be shown by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the preexisting 
condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004); 38 U.S.C.A. § 1153.  

Per the Court's Order, further remand is mandated.  Upon 
Remand, the Veteran should be afforded a new VA examination 
to determine whether his pre-existing bilateral pes planus 
was aggravated during his period of military service beyond 
the natural progression of the disease.  The examiner is 
directed to address the specific questions set forth in the 
numbered paragraphs below.

Accordingly, this case must be remanded to effectuate the 
evidentiary development necessary to fully and fairly 
adjudicate the Veteran's claim.  The 
RO/AMC is directed to the specific development instructions 
delineated in the numbered paragraphs below.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must review the Veteran's 
claims file, and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103 and 
5103A (West 2002) are fully complied with 
and satisfied with respect to the claim 
of entitlement to service connection for 
bilateral pes planus.  

2.  The RO/AMC should also give the 
Veteran another opportunity to present 
information and/or evidence pertinent to 
the claim on appeal.  The agency of 
original jurisdiction should take efforts 
to obtain any identified documents 
available.  All responses to the request 
for records must be clearly delineated in 
the claims folder.

3.  After the receipt of any additional 
medical records requested in accordance 
with this Remand, the RO/AMC should 
schedule the Veteran for a VA podiatry 
examination to determine the nature and 
etiology of his bilateral pes planus.  
The claims folder and a copy of this 
Remand must be made available to and 
reviewed by the examiner.   All indicated 
tests and studies, including radiographic 
studies, should be performed, and all 
findings should be reported in detail.  
On the basis of the historical 
information and a review of the claims 
file and current clinical and 
radiographic findings, the examiner 
should express an opinion as to whether 
it is at least as likely as not (i.e. 
probability of 50 percent or greater) 
that the Veteran's pre-existing pes 
planus was aggravated during his period 
of military service beyond the natural 
progression of the disease.  The examiner 
is asked to make specific reference to 
manifestations of the pes planus prior 
to, during and subsequent to service.  
Any opinion expressed should be supported 
by appropriate evidentiary references and 
rationale.  

4.  The RO/AMC is to advise the Veteran 
that the conduct of the efforts as 
directed in this remand, as well as any 
other development deemed necessary, is 
needed for a comprehensive and correct 
adjudication of his claim.  His 
cooperation in VA's efforts to develop 
his claim, including reporting for any 
scheduled VA examinations, is both 
critical and appreciated.  The Veteran is 
also advised that failure to report for 
any scheduled examination may result in 
the denial of a claim.  38 C.F.R. 
§ 3.655.  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO/AMC should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.

6.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The purpose of this remand is to assist the Veteran with the 
development of his claim.  The Veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2000).


_____________________				
	__________________
SHANE A. DURKIN					CHERYL L. MASON
Veterans Law Judge						Veterans Law 
Judge
Board of Veterans' Appeals					Board of 
Veterans' Appeals


	____________________________
MARY GALLAGHER
Veterans Law Judge 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




